Title: Braintree Feby. 1st. 1763. Tuesday.
From: Adams, John
To: 


       Last Thurdsday afternoon, rode to Germantown, and there stayed at my friend Cs. till the last Night. Four Nights, and four days. Those 2 families well deserve the Character they hold of friendly, sensible, and Social. The Men, Women and Children, are all sensible and obliging.
       Mem. The notable Anecdote of Coll. Josa. Quincy. The Hydrostatical Experiment. And the other of Mrs. Lincoln, equally curious and instructive. The Pinching, and the Sprinkling, &c.
       Mem. The other Anecdote of Mr. Erving. He has prophesyed so long, and with so much Confidence that Canada would be restored to the French that, because he begins to see his Predictions will not be fullfilled, he is now straining his Invention for Reasons, why we ought not to hold it. He says, the Restoration of that Province can alone prevent our becoming luxurious, effeminate, inattentive to any Danger and so an easy Prey to an Invader. He was so soundly bantered, the other day in the Council Chamber, that he snatched his Hat and Cloak and went off, in a Passion.
       
       Mem. The other of a Piece sent to Fleet to be printed, upon the Unfitness of Mr. Mauduit to represent this Province, at the british Court, both in Point of Age and Knowledge. He is as that Writer says 70 Years old, an honest Man but avaricious, a Woolen Draper, a mere Cit, so ignorant of Court and public Business, that he knew not where the public offices were, and that he told Mr. Bollan, that he was Agent for New England. He says that all the other Agents laugh at this Province, for employing him. And that all Persons on that Side of the Water are surprized at us. That the Considerations on the present German War, were written by a Person unknown, who hired or persuaded Mr. Mauduitt to father it.
       Observation. The Character of Aunt Nell, exemplified. Mrs. Eunice told us the Catastrophe of two of her Teeth, she broke them out at Table in Company, and to avoid exposing her self, swallowed them.
       I spent an Evening at Mrs. Palmers. Mrs. Eunice was very sociable, she had the lead all the Evening. Gave us History’s of her Journeys with her Brother, to Connecticutt, to Barnstable, Plymouth, Middleborough, Norton, &c. Descriptions of Seats and Roads, and Thicketts, Characters of Persons, of both sexes, and the hospitable offices of strangers, &c., and above all the Tittle, Tattle of the Town of Taunton, what Families Visit, and what not. The little female Miffs, and Bickerings. Dr. Mclnsters McKinstrys, McWaters’s, Fales, &c. &c.
       The Temper and Habits of stale Virginity, are growing upon her. She is talkative. Query, whether envious, sullen and passionate? She is no slanderer. She is tender of Characters and gives Merit its due Praise. The History of her Loves is curious, but not uncommon.
        or Di. was a constant feast. Tender feeling, sensible, friendly. A friend. Not an imprudent, not an indelicate, not a disagreeable Word or Action. Prudent, modest, delicate, soft, sensible, obliging, active. 
         
          Where all was full, possessing and possest
          no craving Void left Aching in the Breast.
         
        
       Books, we read 5 Sermons in Dr. Shirlock Sherlock, and several Chapters in the Inquiry into the origin of our Ideas of the Sublime and the beautiful. The Chapter upon Sympathy, they all disapprove. The Author says we have a real Pleasure, in the Distresses and Misfortunes of others. Mem. To write a Letter to Sewal or Quincy, or Lowell on the subject of that Chapter.
       
       I employed however, too little of my Time in Reading and in Thinking. I might have spent much more. The Idea of M. de Vattell indeed, scowling and frowning, haunted me.
       Q. Do we take Pleasure in the real Distresses of others? What is my Sensation, when I see Captn. Cunningham, laid up, with the Gout, and hear his plaintive Groans? What are the feelings of the Women, at Groanings? What is my feeling when I hear of an honest Mans loosing a ship at Sea? What when I hear sentence unfinished
      